IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JOHN DOE G and JOHN DOE H, as      )            No. 75519-6-1                              (fl
                                                                                              C")
                                                                                  r-)
individuals and on behalf of others)                                              G")
similarly situated,                )            DIVISION ONE                       C--        Cr/ C)
                                   )                                                           -fl   •
                       Respondents,)
                                                                                    r*-3          *C:3
                                   )                                                                rrtC

              v.                   )
                                   )                                                    LF?
DONNA ZINK, a married woman,       )            UNPUBLISHED OPINION
                                   )
                      Appellant,   )
                                   )
DEPARTMENT OF CORRECTIONS, )
                                   )
                       Defendant. )             FILED: June 12, 2017

        SCHINDLER, J. — Donna Zink appeals the "Order on Requestor Donna Zink's

Motion to Unseal Court Records and Identify All John Does in All Court Records."

Because the Supreme Court in Doe v. Washington State Patrol, 185 Wn.2d 363, 374

P.3d 63(2016), held that Zink is entitled to the records she requested under the Public

Records Act, chapter 42.56 RCW,that contain the identity of the plaintiffs, the appeal is

moot.

                                         FACTS

        On January 24, 2014, Donna Zink submitted a request to the Washington State

Department of Corrections(DOC) under the Public Records Act(PRA), chapter 42.56

RCW. Zink requested DOC provide "'any and all sex offender registration forms of

registered sex offenders prepared, owned, used, or retained' "for offenders whose
No. 75519-6-1/2

names begin with the letters C or D. DOC asked Zink to clarify the scope of her

request. Zink submitted a revised request for the "'notification form/letter that the

department gives sex offenders releasing from prison to the community with a last name

beginning with A, B, C or D.'" DOC agreed to release the records that identify 4,488

individuals. The records include the names, dates of birth, social security numbers,

release addresses, employment addresses, and crimes for all level I sex offenders with

a last name beginning with A, B, C, or D.

       On July 30, 2014, two registered sex offenders with last names beginning with A

or B filed a class action lawsuit against DOC and Zink. The plaintiffs requested a

permanent injunction enjoining DOC from releasing level 1 sex offender information to

Zink except when necessary to protect the public under RCW 4.24.550.1 The plaintiffs

also sought a declaratory judgment that level !sex offender registration records are

exempt from disclosure under RCW 4.24.550. The court issued a temporary restraining

order enjoining DOC from disclosing "any and all sex offender registration forms that

constitute level I sex offender registration information."

       On August 4, the plaintiffs filed a motion for permission to proceed using a

pseudonym. The court issued an order granting the motion to use the pseudonyms

John Doe G and John Doe H "subject to the caveat that Plaintiff will provide the names

of the plaintiffs and all relevant information about them during the course of discovery

pursuant to a protective order." After weighing the Ishikawa2 factors, the court ruled that

requiring the plaintiffs "to identify themselves as registered sex offenders in the caption

      1 RCW 4.24.550(1) states, in pertinent part:
      [P]ublic agencies are authorized to release information to the public regarding sex
      offenders and kidnapping offenders when the agency determines that disclosure of the
      information is relevant and necessary to protect the public and counteract the danger
      created by the particular offender.
      2 Seattle Times Co. v. lshikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982).


                                                 2
No. 75519-6-1/3

of the lawsuit would defeat the purpose of the lawsuit," there was "no other way to

protect this legal process," and allowing the plaintiffs to proceed in pseudonym would

cause Zink "little to no prejudice." The court concluded,"Should Plaintiffs lose this

lawsuit, their names will be provided to Ms. Zink, and will be disseminated publicly after

a full and fair hearing." In the same order, the court certified the class as:

              "All individuals certified as sex offenders at Risk Level 1 whose last
       names begin with A, B, C, or D, and are:
              1) Either in compliance with the conditions of registry or are
       relieved of their duty to register, and
              2) Are named in registration notifications in the possession of
       DOC."

       On August 21, the court issued an order granting plaintiffs' motion for a

preliminary injunction enjoining DOG from releasing "any records pursuant to Ms. Zink's

request until further order" of the court.

       On April 7, 2015, the plaintiffs filed a motion to stay the case until the Supreme

Court issued a decision in Doe v. Washington State Patrol, 185 Wn.2d 363, 374 P.3d 63

(2016). Zink filed a motion to "unseal all previously sealed court records filed in this

cause of action." The court denied Zink's motion to unseal court records. The court

ruled that "none of the pleadings in this case have been sealed" and the motion was

"untimely." The court granted the plaintiffs' motion to stay the case pending the decision

in Doe.

       In Doe, Zink requested records pertaining to level I registered sex offenders

under the PRA from the Washington State Patrol(WSP)and the Washington

Association of Sheriffs and Police Chiefs (VVASPC). Doe, 185 Wn.2d at 368-69. Before

releasing the records, WASPC notified affected level 1 sex offenders. Doe, 185 Wn.2d

at 368. The offenders filed a lawsuit to enjoin production of the records. Doe, 185



                                             3
No. 75519-6-1/4

Wn.2d at 368-69. The trial court granted plaintiffs' motion for permission to proceed in

pseudonym. The trial court issued a declaratory ruling that "'level I sex offender

registration records are exempt from disclosure under [the PRA.. . 1.'" Doe, 185

Wn.2d at 369.3

       The Supreme Court reversed the trial court decision. Doe, 185 Wn.2d at 388.

The court held the level I sex offender information was not exempt from disclosure

under the PRA. Doe, 185 Wn.2d at 384-85. Because Zink was entitled to the records

she requested under the PRA, the court concluded the question of whether the trial

court abused its discretion by allowing the plaintiffs to proceed in pseudonym was moot.

Doe, 185 Wn.2d at 385.

               Because we find that these records are available, it is unnecessary
       to consider whether the trial court abused its discretion by allowing the
       plaintiffs to proceed in pseudonym. The issue is moot; Zink will receive
       the records—and the names of the parties—and even if this court were to
       hold that proceeding in pseudonym was in error, we would be unable to
       offer any further relief, as it has already been granted.

Doe, 185 Wn.2d at 385.

       After the decision in Doe, DOC filed a motion to lift the stay, dissolve the

preliminary injunction, and dismiss the case. Neither Zink nor the plaintiffs opposed the

motion. But Zink filed a "Motion to Unseal Court Records and Identify All John Does in

All Court Records" under the PRA. Zink argued,"Based on the fact that the records

sought are not exempt, Plaintiffs have no privacy rights to their identity in filing this

action." The court entered an "Order on Requestor Donna Zink's Motion to Unseal

Court Records and Identify All John Does in All Court Records." The court found,"None

of the Court Records in this Matter have been sealed." The court granted the motion to



       3 Brackets   in original.

                                              4
No. 75519-6-1/5

lift the stay, dissolve the preliminary injunction, and dismiss the case.

                                            ANALYSIS

       Representing herself pro se, Zink appeals the Order on Requestor Donna Zink's

Motion to Unseal Court Records and Identify All John Does in All Court Records. Zink

contends the court erred by finding that none of the court records have been sealed.

John Doe G and John Doe H contend the appeal is moot under Doe because Zink is

entitled to the public records that contain the identity of the plaintiffs.

       Mootness is a jurisdictional concern that a party may raise at any time. State v.

Deskins, 180 Wn.2d 68, 80, 322 P.3d 780 (2014). An issue is moot if it is not possible

for this court to provide effective relief. Deskins, 180 Wn.2d at 80. When an appeal is

moot, it should be dismissed. CR 12(h)(3); Deskins, 180 Wn.2d at 80.

       Because the court dissolved the preliminary injunction enjoining DOC from

releasing the records that Zink requested under the PRA that contain the identity of the

plaintiffs, the appeal is moot.

       We dismiss this appeal as moot.4




WE CONCUR:
                                                        56
                                                         A LuiNigs&

      4 Because Zink is not the prevailing party on appeal, we do not award her fees or costs under
RAP 14. Mitchell v. Wash. Inst. of Pub. Policy, 153 Wn. App. 803, 833, 225 P.3d 280(2009).

                                                  5